 VOLUNTEERS OF AMERICA173Volunteers of America, Los Angeles and AFSCMESocial Service Union, Local 1108, AFL-CIO.Case 31-CA-1398920 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISUpon a charge filed by the Union 20 March 1984the General Counsel of the National Labor Rela-tions Board issued a complaint 11 April 1984against the Company, the Respondent, alleging thatit has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations ActThe complaint alleges that on 5 March 1984 fol-lowing a Board election in Case 31-RC-5613, theUnion was certified as the exclusive collective-bar-gaining representative of the Company's employeesin the unit found appropriate (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs 102 68 and 102 69(g), amended Sept9, 1981, 46 Fed Reg 45922 (1981), Frontier Hotel,265 NLRB 343 (1982) ) The complaint further al-leges that since 14 March 1984 the Company hasrefused to bargain with the Union and since 3April 1984 the Company has refused to furnish in-formation the Union requested On 23 April 1984the Company filed its answer admitting in part anddenying in part the allegations in the complaintOn 14 May 1984 the General Counsel filed aMotion for Summary Judgment On 16 May theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why themotion should not be grantedThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentThe Company's answer admits its refusal to bar-gain and to furnish information that is necessaryand relevant to the Union's role as bargaining rep-resentative, but attacks the validity of the certifica-tion based on its contention that the Board lacksjurisdiction because it is a religious organizationThe General Counsel argues that all material issueshave been or could have been previously decidedWe agree with the General CounselThe record, including the record in Case 31-RC-5613, reveals that the Regional Director issueda Decision and Direction of Election on 20 January1984, in which, inter aim., he rejected the Respond-ent's contention that the Board is without jurisdic-tion because it is a religious organization The Re-spondent thereafter filed a timely request forreview, which the Board denied 21 February 1984An election was held 22 and 24 February 1984The tally of ballots shows that of approximately 34eligible voters, 23 cast valid ballots for and 9against the Union, there were 2 nondeterminativechallenged ballots On 5 March 1984 the RegionalDirector certified the Union as the exclusive col-lective-bargaining representative of the employeesin the unit found appropriateBy letter dated 29 February 1984, the Union re-quested that the Company bargain and furnish in-formation concerning the names, job classifications,job descriptions, starting dates, wages, hours ofwork, overtime wages, incentives, and other bene-fits and payments of the unit employees Since 14March, the Company has refused to bargain withthe Union and, since 3 April, has refused to pro-vide the requested informationIt is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto rehtigate issues that were or could have beenlitigated in a prior representation proceeding SeePittsburgh Glass Co v NLRB, 313 U S 146, 162(1941), Secs 102 67(f) and 102 69(c) of the Board'sRules and RegulationsAll issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding There are no factual issues regardingthe Union's request for information because theCompany, in its answer filed 23 April 1984, admit-ted that it refused to furnish the information Wetherefore find that the Company has not raised anyissue that is properly litigable in this unfair laborpractice proceeding Accordingly we grant theMotion for Summary JudgmentOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Company, a nonprofit California corpora-tion, provides nonmedical care, shelter, and coun-seling for alcoholics at its facilities in Los Angeles,California, where it annually purchases and re-ceives goods or services valued in excess of$50,000 directly from suppliers outside the StateWe find that the Company is an employer engaged272 NLRB No 38 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDin commerce within the meaning of Section 2(6)and (7) of the Act and that the Union is a labor or-ganization within the meaning of Section 2(5) ofthe Act.II. ALLEGED UNFAIR LABOR PRACTICESA.The CertificationFollowing the election held 22 and 24 February1984, the Union was certified 5 March 1984 as thecollective-bargaining representative of the employ-ees in the following appropriate unit:INCLUDED: All Alcoholism Specialists I, II,and III, Record Specialists I, II, and III,cooks and janitors employed by the Em-ployer in its Alcoholism Services Divisionsat its facilities located at 4969 Sunset Blvd.,Los Angeles, California, and 515 East SixthStreet, Los Angeles, California.EXCLUDED: All detoxification supervisors,Drop-in Supervisors, Reception Center Su-pervisors, House Managers, AlcoholismServices Division Directors, Program Coor-dinators, Functional Services Coordinators,Records and Data Coordinators, ResidentialServices Coordinators, Budget Coordinators,Program Directors, Personnel Directors,Administrative Assistants, supervisors andguards within the meaning of the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B.Refusal to BargainSince 29 February 1984 the Union has requestedthat the Company bargain and furnish the names,job classifications, job descriptions, starting dates,wages, hours of work, overtime wages, incentives,and other benefits and payments of the unit em-ployees. Since 14 March, the Company has refusedto bargain and, since 3 April, has refused to furnishthe requested information. We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 14 March 1984 to bar-gain with the Union and by refusing on and after 3April 1984 to provide the Union requested informa-tion necessary and relevant to its function as theexclusive collective-bargaining representative ofemployees in the appropriate unit, the Companyhas engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement,and to provide the Union, on request, with the nec-essary and relevant information requested 29 Feb-ruary 1984.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union. Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Volunteers of America, Los Ange-les, California, its officers, agents, successors, andassigns, shall1. Cease and desist from(a)Refusing to bargain with AFSCME SocialService Union, Local 1108, AFL-CIO, as the ex-clusive bargaining representative of the employeesin the bargaining unit.(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement,and provide the Union with the information it re-quested 29 February 1984, including the names, jobclassifications, job descriptions, starting dates,wages, hours of work, overtime wages, incentives,and other benefits and payments of the unit em-ployees:INCLUDED: All Alcoholism Specialists I, IIand III, Record Specialists I, II and III,cooks and janitors employed by the Em-ployer in its Alcoholism Services Divisionsat its facilities located at 4969 Sunset Blvd.,Los Angeles, California, and 515 East SixthStreet, Los Angeles, California. VOLUNTEERS OF AMERICA175EXCLUDED All detoxification supervisors,Drop-in Supervisors, Reception Center Su-pervisors, House Managers, AlcoholismServices Division Directors, Program Coor-dinators, Functional Services Coordinators,Records and Data Coordinators, ResidentialServices Coordinators, Budget Coordinators,Program Directors, Personnel Directors,Administrative Assistants, supervisors andguards within the meaning of the Act(b)Post at its facilities in Los Angeles, Califor-nia, copies of the attached notice marked "Appen-dix "1 Copies of the notice, on forms provided bythe Regional Director for Region 31, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyCHAIRMAN DOTSON, dissentingIn accordance with my previous statements thatI would follow the policy set forth in Ming QuongChildren's Center, 210 NLRB 899 (1974),' I woulddeny the General Counsel's Motion for SummaryJudgment The Company is a nonprofit charitableinstitution which provides social services for alco-holics Thus, in the absence of evidence that thisparticular class of institutions has a massive impacton interstate commerce, I would decline to exercisejurisdiction over any labor dispute involving thistype of employer1 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Nabona] Labor Relations Board shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board"' See my dissenting opinions in Alan Short Center, 267 NLRB 886(1983), and Salvation Army of Massachusetts, 271 NLRB 195 (1984)APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with AFSCMESocial Service Union, Local 1108, AFL•CIO, asthe exclusive representative of the employees in thebargaining unitWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitINCLUDED All Alcoholism Specialists I, IIand III, Record Specialists I, II and III,cooks and Janitors employed by the Em-ployer in its Alcoholism Services Divisionsat its facilities located at 4969 Sunset Blvd,Los Angeles, California, and 515 East SixthStreet, Los Angeles, CaliforniaEXCLUDED All detoxification supervisors,Drop-in Supervisors, Reception Center Su-pervisors, House Managers, AlcoholismServices Division Directors, Program Coor-dinators, Functional Services Coordinators,Records and Data Coordinators, ResidentialServices Coordinators, Budget Coordinators,Program Directors, Personnel Directors,Administrative Assistants, supervisors andguards within the meaning of the ActWE WILL, on request, furnish the Union as it re-quested in its 29 February 1984 letter, the informa-tion that is relevant and necessary to its role as theexclusive bargaining representative of the employ-ees in the bargaining unit, including the names, jobclassifications, job descriptions, starting dates,wages, hours of work, overtime wages, incentives,and other payments and benefits of the unit em-ployeesVOLUNTEERS OF AMERICA, LOS AN-GELES